ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-01-218, concluding that SAMUEL A. MALAT of HADDON HEIGHTS, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.16(d) (failure to return client files on termination of representation), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 8.4(d) (conduct prejudicial to the administration of justice);
And SAMUEL A. MALAT having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that SAMUEL A. MALAT is hereby reprimanded; and it is further
ORDERED that respondent shall not practice law as a sole practitioner unless supervised pursuant to Rule 1:20-18 by a *565practicing attorney approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent shall be evaluated by a mental health professional approved by the Office of Attorney Ethics and if counseling or therapy is recommended, respondent shall undertake same, with quarterly written reports of respondent’s treatment to be submitted to the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.